Citation Nr: 1438587	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to April 1969, including in the Republic of Vietnam.     

This appeal to the Board of Veteran's Appeals (Board) arose from a January 2010 rating decision in which the RO denied the Veteran's claim for service connection for tinnitus.  In April 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  In June 2013, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim for tinnitus.

In November 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file.

The Board further notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claim.  While the VBMS file does not currently contain any documents, the documents in Virtual VA are duplicative of the ones in the paper file, except for a copy of the November 2013 hearing transcript.

As a final preliminary matter, the Board notes that, in addition to tinnitus, the RO adjudicated, and denied service connection for bilateral hearing loss.  This matter was addressed in a September 2011 rating decision, which the Veteran did not appeal.  However, during the November 2013 hearing, the Veteran and his wife testified about the Veteran's hearing loss.  Under the circumstances, the matter of service for hearing loss is not appropriately before the Board, but is referred to the RO for any action deemed appropriate. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  During Vietnam service, the Veteran served with a combat unit as a mortar man, which likely exposed him loud noises; the RO has conceded in service noise exposure.  
 
3.  Although tinnitus was not documented during service, competent, credible, and probative lay evidence indicates that the Veteran began experiencing ringing in his ears in service, and that such has continued, to date.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that the Veteran has asserted experiencing ringing in his ears, and  post-service VA treatment records and reports of VA examinations document a diagnosis of bilateral tinnitus.  As such, the first requirement of a service connection claim, which is the existence of a current disability, is met.

Second, the Veteran's DD-214 shows that his military occupational specialty (MOS) was as an artillery cannoneer, or mortar man, which would expose him to loud noises.  As such, the Board finds that the Veteran likely had significant in-service noise exposure, a fact that that the RO has conceded.  Hence, the second requirement for service connection is met.

The third requirement for service connection is establishing a nexus between the in-service event or injury and the current disability.  Considering the totality of the record, and affording Veteran the benefit of doubt, the Board finds this requirement has also been met in the present case.  


A January 2010 VA audiologist diagnosed the Veteran with bilateral tinnitus.  After a physical examination of the Veteran, the examiner opined that the Veteran's tinnitus was less likely than not a result of noise exposure during service "due to lack of report in service."

A June 2011 VA audiologist again diagnosed the Veteran with bilateral recurrent tinnitus.  After review of the Veteran's STRs, personal interview, and audiometric testing, the examiner concluded that "an opinion regarding service connection for hearing loss and tinnitus would be based on speculation due to lack of exit exam at time of discharge."  

In March 2011, the Veteran was evaluated by Wens Ear Center.  Although the private examiner did not provide an opinion with regard to tinnitus, she stated that the Veteran's hearing loss may be the result of noise exposure in service.  As indicated, the record includes various statements by competent professionals (audiologists) with respect to the relationship, if any, between the Veteran's hearing loss and service.  However, no such evidence constitutes a persuasive opinion on the matter.  

The Board affords no probative weight to the January 2010 opinion because the examiner did not address the Veteran's contentions as to experiencing tinnitus in service and continuously thereafter.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007).  The statement by the June 2011 examiner-that any opinion provided would be speculative-is a non-opinion that weighs neither for nor against the claim .  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, the March 2011 private audiologist's statement that the Veteran's hearing loss "may" be related to noise exposure in service, is too speculative to provide persuasive support for the claim.  See Winsett v. West, 11 Vet. App. 420, 424 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Notably, however, a persuasive opinion by a competent professional is not  necessarily needed with respect to tinnitus.  Tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  Given the nature of the disability, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that there exists a nexus between the Veteran's tinnitus and his military service.  

Although the Veteran's service records do not document any complaints, findings or diagnoses pertinent to tinnitus, during the Board hearing, the Veteran and his wife have offered competent testimony on matters within their personal knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran testified that the ringing in his ears began while he was in Vietnam, and has continued.  See Transcript, p. 6.  His wife corroborated his statements as to continuing tinnitus, noting that he had to turn on the television to sleep.  She also essentially stated that the Veteran had gotten used to, and downplayed, the ringing in his ears as something that had just happened when he was fighting, that the reason why the record shows a diagnosis of tinnitus in 2008 rather than earlier is because it took her a long time to convince the Veteran to see a doctor.  Transcript, pp. 6-7.  Notably, both the Veteran and his wife have been consistent in their assertions as to the onset and continuity of the Veteran's symptoms of tinnitus, respectively, and there is nothing in the file that contradicts their statements.  As such, their assertions in this regard are deemed credible.  

Given the totality of the evidence, to particularly include the credible lay assertions in support of the his claim, and resolving all reasonable doubt in his favor on certain elements of the claim, the Board finds that the criteria for service connection for tinnitus are met.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for tinnitus is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


